Shientag, J.
(dissenting in part). I dissent in part and vote to refer the issues with respect to the financial condition of the parties to an official referee to hear and report thereon with all convenient speed, to the Special Term with his recommendations. In the interim it might be provided that a certain amount be paid to the wife, without prejudice to the rights of either of the parties. The application for temporary alimony and counsel fees was decided by the Special Term on conflicting affidavits. The learned majority of this court have reduced the allowances, on the basis of the same affidavits. I am not persuaded that “ the husband’s income is disclosed with reasonable certainty ” by those affidavits. In my opinion, the proper practice, in a situation such as is here presented, is to have the conflicting issues tried before an official referee. The proceeding before him will not result in duplication of effort. In many instances, with the facts fully adduced, the parties themselves may agree on the amount of temporary alimony and counsel fees; in any event, the proceedings before the referee will furnish a factual basis for the fixation not alone of temporary alimony and counsel fees but or permanent alimony when the case goes to trial pursuant to notice of trial by either party. This does not mean that on the facts concerning financial means and needs a different amount may not be fixed for temporary alimony as distinguished from permanent alimony. It does mean that the court will be in a position to act on the facts presented and found by the referee rather than on conflicting assertions made by the respective parties. The fixation of temporary alimony and counsel fees, on the basis of conflicting affidavits is, in most cases, neither fair nor just to the parties concerned; it often results in applications for modification, or in motion to punish for contempt, bringing up de novo the issues relating to the financial condition of the parties and requiring a hearing before an official referee which might better have been had in the first instance.
Peck, P. J., Glennon, Callahan and Van Voorhis, JJ., concur in Per Curiam opinion; Shientag, J., dissents in part, in opinion.
Order modified so as to reduce the alimony to $100 per week and counsel fee to $1,000 and, as so modified, affirmed. Settle order on notice.